IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                        _____________________

                            No. 94-40330

                           Summary Calendar
                        _____________________


          ZHU YU CHUN

                                Petitioner,

          v.

          IMMIGRATION AND NATURALIZATION SERVICE,

                                Respondents.

_________________________________________________________________

              Petition for Review of an Order of the
                   Board of Immigration Appeals
                           (A72 756 787)
_________________________________________________________________

                         (October 26, 1994)

Before KING, JOLLY and DeMOSS, Circuit Judges.

PER CURIAM:*

     Petitioner, Zhu Yu Chun ("Chun"), a native citizen of the

People's Republic of China, entered the United States without

inspection.    Respondents, the Immigration and Naturalization

Service ("INS"), charged her with deportability under 8 U.S.C. §

1251(a)(1)(B) and issued her a notice to show why she should not


     *
      Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
be deported.   In the proceedings before the Immigration Judge

("IJ"), Chun conceded deportability but requested asylum and

withholding of deportation.    The IJ found Chun not credible, and

in the alternative, even if credible, not eligible for asylum or

withholding of deportation.    On appeal, the Board of Immigration

Appeals ("BIA") affirmed both the IJ's credibility finding and

alternative holding.    Chun challenges the action of the BIA.   We

affirm.

                 I.    FACTS AND PROCEDURAL HISTORY

     Chun is a 37 year-old native and citizen of China who

entered the United States without inspection on or around April

16, 1993.   She claims to have been fleeing the Chinese government

who was persecuting her for violating China's birth control

policy of one child per family.    Chun has five children.

     Chun testified that the government began persecuting her in

1977 when she was six months pregnant with her third child.      The

government tried to force her to have an abortion, and took her

husband to a brigade to pressure him into aborting the child.

Her husband committed suicide while in the brigade.    Chun

remarried in 1980 and had another child, her fourth, in 1981.     A

few days after the birth of this child, Chun testified that some

men from the government took her to a hospital and tried,

unsuccessfully,1 to sterilize her against her will.

     1
        The procedure was unsuccessful because it was attempted
too soon after she had given birth. Before Chun was allowed to
leave the hospital several days later, Chun had to buy a bond
which would be refunded when she returned in three months to be
sterilized. Chun never returned for the sterilization procedure.

                                  -2-
     Chun and her family moved to another village to evade the

government.   Then in 1984, she gave birth to her fifth child.

She did not register this child with the authorities.     Chun

apparently had no further problem with the government until

November of 1992, when her husband returned to their home village

to visit his sick brother.     The authorities detained Chun's

husband and asked him if he was the father of Chun's fifth child.

When he refused to answer, he was severely beaten, after which he

admitted he was the father.     Upon hearing of these events, Chun

went into hiding.   Chun testified that while she was in hiding,

the government looted and ransacked her house and closed down her

two clothing stores.

     Chun was smuggled into the United States in April of 1993.

She testified that if she returned to China, she believed she

would either be put in jail or killed for violating the birth

control policy, for illegally leaving the country, or for owing

the government money.    On these grounds, she requested asylum and

withholding of deportation.     After a hearing where the IJ

observed Chun's demeanor and listened to her testimony, he

determined that Chun was not credible.     The IJ also found that

even if Chun was credible, she had not established her

eligibility for asylum or withholding of deportation.     The BIA

affirmed the IJ's decision on both grounds.

                        II.   STANDARD OF REVIEW

     We are authorized to review an order of only the BIA, not

the IJ.   Adebisi v. INS, 952 F.2d 910, 912 (5th Cir. 1992).     We


                                   -3-
may review actions of the IJ only when they have some impact on

the BIA's decision.    Id.   In this case, the BIA specifically

adopted the credibility findings of the IJ; therefore, we may

review the findings of the IJ.

     Furthermore, we must use the substantial evidence test to

review the BIA's factual conclusion that an alien is not eligible

for asylum.    Id. (citing Campos-Guardado v. INS, 809 F.2d 285,

290 (5th Cir.), cert. denied, 484 U.S. 826 (1987)).     This same

substantial evidence standard applies to the BIA's factual

conclusion that an alien is not eligible for withholding of

deportation.    Id. (citing Zamora-Morel v. INS, 905 F.2d 833, 838

(5th Cir. 1990)).

     Under substantial evidence review, we may not reverse the

BIA's factual determinations unless we find not only that the

evidence supports a contrary conclusion, but that the evidence

compels it.    INS v. Elias-Zacarias, 112 S. Ct. 812, 815 n.1

(1992); Silwany-Rodriguez v. INS, 975 F.2d 1157, 1160 (5th Cir.

1992).   In other words, the alien must show that the evidence was

so compelling that no reasonable factfinder could conclude

against it.    Elias-Zacarias, 112 S. Ct. at 817; Silwany-

Rodriguez, 975 F.2d at 1160.

     Moreover, it is the factfinder's duty to make determinations

based on the credibility of the witnesses.     Vasquez-Mondragon v.

INS, 560 F.2d 1225, 1226 (5th Cir. 1977).    We cannot substitute

our judgment for that of the BIA or IJ with respect to the

credibility of the witnesses or ultimate factual findings based


                                  -4-
on credibility determinations.     Id.   As we have previously made

emphatically clear, "[w]e will not review decisions turning

purely on the immigration judge's assessment of the alien

petitioner's credibility."    Mantell v. INS, 798 F.2d 124, 127

(5th Cir. 1986).

                          III.   DISCUSSION

     After observing Chun's demeanor while testifying and

comparing her live testimony with her written application for

asylum, the truth of which she swore to, the IJ found that Chun

was not credible.    In explaining his finding, the IJ emphasized

five inconsistencies in Chun's story, which are summarized as

follows.

     First, Chun said in her asylum application that in 1977

while she was pregnant with her third child, the government

detained her first husband to pressure him into aborting the

child.    However, on direct examination, Chun stated that her

husband was arrested because she hid from government officials

when they came to look for her.

     Second, Chun testified at the hearing that after her first

husband committed suicide, the government officials discovered

his body, dragged it outside, and then all ran away.     This is

inconsistent with her statement in her asylum application that

the government put his body on display to send a message to the

community about the consequences of violating the birth control

policy.




                                  -5-
     Third, Chun testified upon cross-examination that after her

husband's death in 1977, she had no income and was treated poorly

by the community and therefore took her children and went from

town to town peddling fruit.   This conflicts with her statement

in the asylum application that she did not begin selling apples

and fish until 1981, after she remarried in 1980.

     Fourth, Chun testified that she had been hiding from the

government because of her fear of being arrested for violating

the birth control policy.   This concept of hiding from the

government is inconsistent with her actions of going to the

government in 1987 and 1989 to obtain two government loans to

start clothing shops.

     Fifth, Chun claimed repeatedly that the government did not

know about the birth of her fifth child in 1984.     However, the

government apparently detained and beat her second husband in

1992 because of this child.    Also, Chun indicated in her asylum

application that the government came to her home to speak with

her husband about the child as soon as she gave birth in 1984.

     We conclude that the IJ's finding that Chun was not credible

is a reasonable interpretation of the record and therefore

supported by substantial evidence.     Certainly, the opposite

conclusion, that Chun was credible, is not compelled by the

evidence.   Therefore, we may not reverse this finding.    Elias-

Zacarias, 112 S. Ct. at 812 n.1, 817; Silwany-Rodriguez, 975 F.2d

at 1160.    Furthermore, because it was the IJ's duty to determine

the credibility of the witnesses, Vasquez-Mondragon, 560 F.2d at


                                 -6-
1226, we will not reverse this decision, as it turns purely on

the IJ's assessment of Chun's credibility.      Mantell, 798 F.2d at

127.

       Without credible evidence, the BIA had no basis upon which

to grant asylum or withhold deportation.      Because we find that

Chun's lack of credibility is an adequate ground for affirming,

we do not address the BIA's alternative holding that even if Chun

were credible, she would not be eligible for relief.

                           IV.   CONCLUSION

       For the foregoing reasons, we AFFIRM the decision of the

BIA.




                                  -7-